On February 1, 1995, the Court found the defendant in violation of the conditions of her suspended sentence and it is the judgment of the court that defendant’s prior suspended sentence is hereby revoked and that the defendant be and she is hereby sentenced to a term of ten (10) years in the Women’s Correctional Facility. Said sentence shall run consecutively with the sentence imposed in Lake County, Cause No. DC 94-91. Due to the defendant’s failure to comply with the terms and conditions of her suspended sentence while under the supervision of the Department of Probation and Parole, the Court finds that she is not entitled to receive, and shall not receive, credit for any elapsed time between the date of her conviction and the date of this order, except that she shall receive credit from June 19, 1991, through July 18, 1991; and from January 25, 1995, through February 1, 1995, for thirty-eight (38) days jail time which she has previously served.
On May 12, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
Done in open Court this 12th day of May, 1995.
Hon. John Warner, Chairman, Hon. Robert Boyd, Alternate Member, and Hon. Jeffrey M. Sherlock, Member.
The Sentence Review Board wishes to thank Anna Lee Keen for representing herself in this matter.